

	

		II

		109th CONGRESS

		1st Session

		S. 1963

		IN THE SENATE OF THE UNITED STATES

		

			November 4, 2005

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To make miscellaneous improvements to trade adjustment

		  assistance.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Trade Adjustment Assistance

			 Improvement Act of 2005.

			(b)Table of

			 contents

				

					Sec. 1. Short title; table of contents.

					TITLE I—Trade adjustment assistance

					Sec. 101. Calculation of separation tolled during

				litigation.

					Sec. 102. Establishment of Trade Adjustment Assistance

				Advisor.

					Sec. 103. Certification of submissions.

					Sec. 104. Revision of eligibility criteria.

					Sec. 105. Training.

					Sec. 106. Funding for administrative costs.

					Sec. 107. Authorization of appropriations.

					TITLE II—Data collection

					Sec. 201. Short title.

					Sec. 202. Data collection; study; information to

				workers.

					Sec. 203. Determinations by the Secretary of Labor.

					TITLE III—Trade adjustment assistance for farmers

					Sec. 301. Clarification of marketing year and other

				provisions.

					Sec. 302. Eligibility.

				

			ITrade Adjustment

			 Assistance

			101.Calculation of

			 separation tolled during litigationSection 233 of the

			 Trade Act of 1974 (19 U.S.C. 2293) is

			 amended by adding at the end the following:

				

					(h)Special rule

				for calculating separationNotwithstanding any other provision of

				this chapter, any period during which a judicial or administrative appeal is

				pending with respect to the denial by the Secretary of a petition under section

				223 shall not be counted for purposes of calculating the period of separation

				under subsection (a)(2) and an adversely affected worker that would otherwise

				be entitled to a trade readjustment allowance shall not be denied such

				allowance because of such

				appeal.

					.

			102.Establishment

			 of Trade Adjustment Assistance Advisor

				(a)In

			 generalSubchapter A of chapter 2 of title II of the

			 Trade Act of 1974 is amended by

			 inserting after section 221, the following new section:

					

						221A.Establishment

				of Trade Adjustment Assistance Advisor

							(a)In

				generalThere is established in the Department of Labor an office

				to be known as the Office of the Trade Adjustment Assistance

				Advisor. The Office shall be headed by a Director, who shall be

				responsible for providing assistance and advice to any person or entity

				described in section 221(a)(1) desiring to file a petition for certification of

				eligibility under section 221.

							(b)Technical

				assistanceThe Director shall coordinate with each agency

				responsible for providing adjustment assistance under this chapter or chapter 6

				and shall provide technical and legal assistance and advice to enable persons

				or entities described in section 221(a)(1) to prepare and file petitions for

				certification under section

				221.

							.

				(b)Technical

			 amendmentThe table of contents for title II of the

			 Trade Act of 1974 is amended by

			 inserting after the item relating to section 221, the following:

					

						

							Sec. 221A. Establishment of Office of

				Trade Adjustment Assistance

				Advisor.

						

						.

				103.Certification

			 of submissionsSection 223 of

			 the Trade Act of 1974 (19 U.S.C.

			 2273) is amended by adding at the end the following:

				

					(e)Certification

				of submissionsIf an employer submits a petition on behalf of a

				group of workers pursuant to section 221(a)(1) or if the Secretary requests

				evidence or information from an employer in order to make a determination under

				this section, the accuracy and completeness of any evidence or information

				submitted by the employer shall be certified by the employer’s legal counsel or

				by an officer of the

				employer.

					.

			104.Revision of

			 eligibility criteria

				(a)Shifts in

			 productionSection 222(a)(2)(B) of the

			 Trade Act of 1974 (19 (U.S.C.

			 2272(a)(2)(B)) is amended to read as follows:

					

						(B)there has been a shift in production

				by such workers’ firm or subdivision to a foreign country of articles like or

				directly competitive with articles which are produced by such firm or

				subdivision.

						.

				(b)Wage

			 insurance

					(1)In

			 generalSection 246(a)(3) of the Trade Act of 1974 (19 U.S.C. 2318(a)(3)) is

			 amended to read as follows:

						

							(3)EligibilityA

				worker in a group that the Secretary has certified as eligible to apply for

				adjustment assistance under section 223 may elect to receive benefits under the

				alternative trade adjustment assistance program if the worker—

								(A)obtains

				reemployment not more than 26 weeks after the date of separation from the

				adversely affected employment;

								(B)is at least 40

				years of age;

								(C)earns not more

				than $50,000 a year in wages from reemployment;

								(D)is employed on a

				full-time basis as defined by State law in the State in which the worker is

				employed; and

								(E)does not return

				to the employment from which the worker was

				separated.

								.

					(2)Conforming

			 amendments

						(A)Subparagraphs (A)

			 and (B) of section 246(a)(2) of the Trade Act of

			 1974 (19 U.S.C. 2318(a)(2)) are amended by striking paragraph

			 (3)(B) and inserting paragraph (3) each place it

			 appears.

						(B)Section 246(b)(2)

			 of such Act is amended by striking subsection (a)(3)(B) and

			 inserting subsection (a)(3).

						(c)Downstream

			 workersSection 222(c)(3) of the Trade Act of 1974 (19 (U.S.C. 2272(c)(3)) is

			 amended by striking , if the certification of eligibility and

			 all that follows to the end period.

				105.Training

				(a)Modification of

			 enrollment deadlinesSection 231(a)(5)(A)(ii) of the

			 Trade Act of 1974 (19 U.S.C.

			 2291(a)(5)(A)(ii)) is amended—

					(1)in subclause (I),

			 by striking 16th week and inserting 26th week;

			 and

					(2)in subclause

			 (II), by striking 8th week and inserting 20th

			 week.

					(b)Extension of

			 allowance to accommodate trainingSection 233 of the

			 Trade Act of 1974 (19 U.S.C. 2293) is

			 amended by adding at the end the following:

					

						(h)Extension of

				allowanceNotwithstanding any other provision of this section, a

				trade readjustment allowance may be paid to a worker for a number of additional

				weeks equal to the number of weeks the worker’s enrollment in training was

				delayed beyond the deadline applicable under section 231(a)(5)(A)(ii) pursuant

				to a waiver granted under section

				231(c)(1)(E).

						.

				(c)Funding for

			 trainingSection 236(a) of the Trade Act of 1974 (19 U.S.C.

			 2296(a)) is amended—

					(1)in paragraph (1)

			 by striking Upon such approval and all that follows to the end;

			 and

					(2)by amending

			 paragraph (2) to read as follows:

						

							(2)(A)Upon approval

				of a training program under paragraph (l), and subject to the limitations

				imposed by this section, an adversely affected worker covered by a

				certification issued under section 223 shall be eligible to have payment of the

				costs of that training, including any costs of an approved training program

				incurred by a worker before a certification was issued under section 223, made

				on behalf of the worker by the Secretary directly or through a voucher

				system.

								(B)Not later than 6 months after the date

				of enactment of the Trade Adjustment Assistance Improvement Act of 2005, the

				Secretary shall develop and submit to Congress for approval a formula that

				provides workers with an individual entitlement for training costs to be

				administered pursuant to sections 239 and 240. The formula shall take into

				account—

									(i)the number of workers enrolled in

				trade adjustment assistance;

									(ii)the duration of the

				assistance;

									(iii)the anticipated training costs

				for workers; and

									(iv)any other factors the Secretary

				deems appropriate.

									(C)Until such time as Congress approves

				the formula, the total amount of payments that may be made under subparagraph

				(A) for any fiscal year shall not exceed fifty percent of the amount of trade

				readjustment allowances paid to workers during that fiscal

				year.

								.

					(d)Approved

			 training programs

					(1)In

			 generalSection 236(a)(5) of the Trade Act of 1974 (19 U.S.C.

			 2296(a)(5)) is amended—

						(A)by striking

			 and at the end of subparagraph (E);

						(B)by redesignating

			 subparagraph (F) as subparagraph (H); and

						(C)by inserting

			 after subparagraph (E) the following:

							

								(F)integrated

				workforce training;

								(G)entrepreneurial

				training;

				and

								.

						(2)DefinitionSection

			 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended by adding at the end

			 the following:

						

							(18)The term

				integrated workforce training means training that integrates

				occupational skills training with English language

				acquisition.

							.

					106.Funding for

			 administrative costsSection

			 241 of the Trade Act of 1974 (19 U.S.C. 2313) is amended by adding at the end

			 the following:

				

					(d)Funds provided by

				the Secretary to a State to cover administrative costs associated with the

				performance of a State's responsibilities under section 239 shall be sufficient

				to cover all costs of the State associated with operating the trade adjustment

				assistance program, including case worker

				costs.

					.

			107.Authorization

			 of appropriations

				(a)In

			 generalSection 245(a) of the Trade Act of 1974 (19 U.S.C.

			 2317(a)) is amended by striking 2007 and inserting

			 2012.

				(b)FirmsSection

			 256(b) of the Trade Act of 1974 (19 U.S.C. 2346(b)) is amended—

					(1)by striking

			 $16,000,000 and inserting $32,000,000; and

					(2)by striking

			 2007 and inserting 2012.

					(c)FarmersSection

			 298(a) of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by striking

			 2007 and inserting 2012.

				IIData

			 collection

			201.Short

			 titleThis title may be cited

			 as the Trade Adjustment Assistance

			 Accountability Act.

			202.Data

			 collection; study; information to workers

				(a)Data

			 collection; evaluationsSubchapter C of chapter 2 of title II of

			 the Trade Act of 1974 is amended by

			 inserting after section 249, the following new section:

					

						250.Data

				collection; evaluations; reports

							(a)Data

				collectionThe Secretary shall, pursuant to regulations

				prescribed by the Secretary, collect any data necessary to meet the

				requirements of this chapter.

							(b)Performance

				evaluationsThe Secretary shall establish an effective

				performance measuring system to evaluate the following:

								(1)Program

				performanceA comparison of the trade adjustment assistance

				program before and after the effective date of the Trade Adjustment Assistance

				Reform Act of 2002 with respect to—

									(A)the number of

				workers certified and the number of workers actually participating in the trade

				adjustment assistance program;

									(B)the time for

				processing petitions;

									(C)the number of

				training waivers granted;

									(D)the coordination

				of programs under this chapter with programs under the Workforce Investment Act

				of 1998 (29 U.S.C. 2801 et seq.);

									(E)the effectiveness

				of individual training providers in providing appropriate information and

				training;

									(F)the extent to

				which States have designed and implemented health care coverage options under

				title II of the Trade Act of 2002, including any difficulties States have

				encountered in carrying out the provisions of title II;

									(G)how Federal,

				State, and local officials are implementing the trade adjustment assistance

				program to ensure that all eligible individuals receive benefits, including

				providing outreach, rapid response, and other activities; and

									(H)any other data

				necessary to evaluate how individual States are implementing the requirements

				of this chapter.

									(2)Program

				participationThe effectiveness of the program relating

				to—

									(A)the number of

				workers receiving benefits and the type of benefits being received both before

				and after the effective date of the Trade Adjustment Assistance Reform Act of

				2002;

									(B)the number of

				workers enrolled in, and the duration of, training by major types of training

				both before and after the effective date of the Trade Adjustment Assistance

				Reform Act of 2002;

									(C)earnings history

				of workers that reflects wages before separation and wages in any job obtained

				after receiving benefits under this Act;

									(D)reemployment

				rates and sectors in which dislocated workers have been employed;

									(E)the cause of

				dislocation identified in each petition that resulted in a certification under

				this chapter; and

									(F)the number of

				petitions filed and workers certified in each congressional district of the

				United States.

									(c)State

				participationThe Secretary shall ensure, to the extent

				practicable, through oversight and effective internal control measures the

				following:

								(1)State

				participationParticipation by each State in the performance

				measurement system established under subsection (b) and shall provide

				incentives for States to supplement employment and wage data obtained through

				the use of unemployment insurance wage records.

								(2)MonitoringMonitoring

				by each State of internal control measures with respect to performance

				measurement data collected by each State.

								(3)ResponseThe

				quality and speed of the rapid response provided by each State under section

				134(a)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C.

				2864(a)(2)(A)).

								(d)Reports

								(1)Reports by the

				Secretary

									(A)Initial

				reportNot later than 6 months after the date of enactment of the

				Trade Adjustment Assistance Accountability Act, the Secretary shall submit to

				the Committee on Finance of the Senate and the Committee on Ways and Means of

				the House of Representatives a report that—

										(i)describes the

				performance measurement system established under subsection (b);

										(ii)includes

				analysis of data collected through the system established under subsection (b);

				and

										(iii)provides

				recommendations for program improvements.

										(B)Annual

				reportNot later than 1 year after the date the report is

				submitted under subparagraph (A), and annually thereafter, the Secretary shall

				submit to the Committee on Finance of the Senate and the Committee on Ways and

				Means of the House of Representatives and release to the public a report that

				includes the information collected under clause (ii) of subparagraph

				(A).

									(2)State

				reportsPursuant to regulations prescribed by the Secretary, each

				State shall submit to the Secretary a report that details its participation in

				the programs established under this chapter, and that contains the data

				necessary to allow the Secretary to submit the report required under paragraph

				(1).

								(3)PublicationThe

				Secretary shall make available to each State, to Congress, and to the public,

				the data gathered and evaluated through the performance measurement system

				established under subsection

				(b).

								.

				(b)Conforming

			 amendments

					(1)CoordinationSection

			 281 of the Trade Act of 1974 (19

			 U.S.C. 2392) is amended by striking Departments of Labor and

			 Commerce and inserting Departments of Labor, Commerce, and

			 Agriculture.

					(2)Trade

			 monitoring systemSection 282 of the

			 Trade Act of 1974 (19 U.S.C. 2393) is

			 amended by striking The Secretary of Commerce and the Secretary of

			 Labor and inserting The Secretaries of Commerce, Labor, and

			 Agriculture.

					(3)Table of

			 contentsThe table of contents for title II of the

			 Trade Act of 1974 is amended by

			 inserting after the item relating to section 249, the following new

			 item:

						

							

								Sec. 250. Data collection; evaluations;

				reports.

							

							.

					(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date that is 60 days after the date of enactment of this Act.

				203.Determinations

			 by the Secretary of LaborSection 223(c) of the

			 Trade Act of 1974 (19 U.S.C. 2273(c))

			 is amended to read as follows:

				

					(c)Publication of

				determinationsUpon reaching a determination on a petition, the

				Secretary shall—

						(1)promptly publish

				a summary of the determination in the Federal Register together with the

				Secretary’s reasons for making such determination; and

						(2)make the full

				text of the determination available to the public on the Internet website of

				the Department of Labor with full-text

				searchability.

						.

			IIITrade

			 Adjustment Assistance for farmers

			301.Clarification

			 of marketing year and other provisions

				(a)In

			 generalSection 291(5) of the Trade Act of 1974 (19 U.S.C. 2401(5)) is

			 amended by inserting before the end period the following: , or in the

			 case of an agricultural commodity that has no officially designated marketing

			 year, in a 12-month period for which the petitioner provides written

			 request.

				(b)FishermenNotwithstanding

			 any other provision of law, for purposes of chapter 2 of title II of the

			 Trade Act of 1974 (19 U.S.C. 2271 et

			 seq.) fishermen who harvest wild stock shall be eligible for adjustment

			 assistance to the same extent and in the same manner as a group of workers

			 under such chapter 2.

				302.Eligibility

				(a)In

			 generalSection 292(c)(1) of the Trade Act of 1974 (19 U.S.C. 2401a(c)(1)) is

			 amended by striking 80 percent and inserting 90

			 percent.

				(b)Net farm

			 incomeSection 296(a)(1)(C) of the Trade Act of 1974 (19 U.S.C. 2401e(a)(1)(C)) is

			 amended by inserting before the end period the following: or the

			 producer had no positive net farm income for the 2 most recent consecutive

			 years in which no adjustment assistance was received by the producer under this

			 chapter.

				

